DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on December 16, 2021. Claim 1 has been amended. Claims 12-20 have been canceled.

Election/Restrictions
Applicant’s election of Claims 1-11 in the reply filed on December 16, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Arenson et al. (US 6,749,134 B2) in view of Lavitt (US 2004/0118940 A1).
With regard to claim 1, Arenson discloses a spraying apparatus (Fig. 1) comprising: a wand (11) including: (i) body defining a barrel having a first fluid passageway in fluid terminating at an outlet port (31); and (ii) a nozzle assembly (10) having a hub (15) and an array of nozzles (16) circumferentially arranged around the hub (Fig. 1), at least some of the array of nozzles (16) each defining at least one aperture having a different configuration than the others (Col. 4 lines 8-9), the hub (15) is rotatable relative to the barrel (12) to position one of the nozzles in fluid communication with the outlet port to select a corresponding configuration (Fig. 6).		
However, Arenson does not disclose a tank defining a reservoir that stores a liquid; a hose; a wand independently moveable of the tank and connected in fluid communication with the reservoir via the hose.								
Lavitt teaches a spraying apparatus comprising: a tank (19) defining a reservoir that stores a liquid; a hose (30); a wand (31 and 33) independently moveable of the tank (19) and connected in fluid communication with the reservoir (19”) via the hose (30), the wand (31 and 33) including: a body defining a barrel having a first fluid passageway in fluid communication with the hose and terminating at an outlet port (Fig.  1).			
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arenson, by employing the tank (19) with the hose (30) and the pump (26) as taught by Lavitt connected to the wand (11) to the Arenson, for the benefit of providing a continuous fluid supply from the reservoir by the automatic pump to the spray nozzles (Para. [0061]) and providing a hand-portable self-contained system (Fig. 1) .
With regard to claim 6, the device of Arenson as modified by Lavitt discloses the invention as disclosed in the rejection above. Lavitt further discloses the tank (19) further includes a neck (19’) providing access to the reservoir (Fig. 2).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Arenson and Lavitt as applied to claim 1 above, and further in view of Dodd (US 2006/0097073 A1).
With regard to claim 2, the device of Arenson as modified by Lavitt discloses the invention as disclosed in the rejection above. However, they do not disclose the wand further includes a valve assembly including a valve disposed in the first passageway, and a lever connect to the valve and actuatable to adjust a position of the valve to regulate the flow of the liquid through the first fluid passageway.							
Dodd teaches a wand (Fig. 4) includes a valve assembly including a valve (42) disposed in a first passageway and a lever (45) connect to the valve and actuatable to adjust a position of the valve to regulate the flow of the liquid through the first fluid passageway. 				It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the device of Arenson as modified by Lavitt, by employing the valve assembly (42) with the lever (45) and the shaft (44) as taught by Dodd on the wand (11) of Arenson, for the benefit of allowing the user to control the flowing of water by rotating the lever manually (Para. [0026]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arenson and Lavitt as applied to claim 1 above, and further in view of Kunzelmann (US 979,771).
With regard to claim 3, the device of Arenson as modified by Lavitt discloses the invention as disclosed in the rejection above. However, they do not disclose that the wand includes a first projection extending away from the hub and a handle extending therefrom, the handle rotatable relative to the first projection.						Kunzelmann teaches a wand (h) includes a first projection (Fig. 1 and 2 the screw pin itself is a projection that pivotally connects the hand lever g with the pipe a) extending away from the hub (C Fig. 1) and a handle (grip of hand lever g) extending therefrom, the handle rotatable relative to the first projection (Fig. 1, 2 and 3 the screw pin).					It would have been obvious to one of ordinary skill in the art at the time before the .
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Arenson and Lavitt as applied to claim 1 above, and further in view of Chin (US 7,370814 B2).
With regard to claim 4, the device of Arenson as modified by Lavitt discloses the invention as disclosed in the rejection above. However, they do not disclose the barrel includes a first set of teeth facing downwardly and the hub defines a second set of teeth facing upwardly that mesh with the first set of teeth when the hub is pulled downwardly away from the barrel, and rotated to lock the hub in a position relative to the barrel.		
Chih teaches a barrel (Fig. 4) includes a first set of teeth (621) and the hub (631) defines a second set of teeth (632) that mesh with the first set of teeth (621) when the hub (631) is pulled away from the barrel (Fig. 4), and rotated to lock the hub in a position relative to the barrel (Fig. 4 and 9).								
It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the hub (15) of Arenson, by employing the first set of teeth (632) and the second set of teeth (621) with the driving unit (16) as taught by Chih, for the benefit of allowing a user to change the sprinkling figures of the sprinkler with single hand by simply operating the driving unit (16, Col. 1 lines 40-42).		
Furthermore, with respect to the limitations "a first set of teeth facing downwardly", "a second set of teeth facing upwardly" and “when the hub is pulled downwardly away from the barrel”, which has been considered by the Examiner. However, the orientation of the sets of teeth is deemed not to impose any structural limitation distinguish over the above reference. In another word, the device of Chih is capable of placing upwardly and downwardly without 
With regard to claim 5, the device of Arenson as modified by Lavitt  and Chih discloses the invention as disclosed in the rejection above. Chih further discloses the body further includes a spindle (63), the hub (62) is mounted on the spindle (63) and is axially moveable along the spindle (Fig. 4), the hub (62) translates away from the barrel along the spindle to disengage the first set of teeth from the second set of teeth to allow the hub to rotate relative to the barrel (Figs. 9A-9D).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Arenson and Lavitt as applied to claim 6 above, and further in view of Johnson et al. (US 2006/0289679 A1).
With regard to claim 7, the device of Arenson as modified by Lavitt discloses the invention as disclosed in the rejection above. Lavitt further discloses a pump assembly (12) including: (i) a collar (16) detachable from the neck (19); (ii) a grip member (14); (iii) a trigger (22) pivotably attached to the grip member (14); (iv) a chamber disposed within the pump assembly.										
However, they do not disclose a piston slidably disposed therein and connected to the trigger; and wherein movement of the trigger towards the grip member forces fluid out of the chamber and into the hose, and movement of the trigger away from the grip member draws fluid from the reservoir into the chamber.						
Johnson further discloses a pump assembly (Fig. 2) including: (i) a collar (32) detachable from the neck (14); (ii) a grip member (25); (iii) a trigger (16) pivotably attached to the grip member (25); (iv) a chamber (40) disposed within the pump assembly (Fig. 2) and a piston (28 and 30) slidably disposed therein and connected to the trigger (16); and wherein movement of the trigger (16) towards the grip member (25) forces fluid out of the chamber (40) and into the nozzle (17), and movement of the trigger (16) away from the grip member (25) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the pump of Lavitt, by replacing the electrical pump assembly of Lavitt with the manual pump assembly as taught by Johnson, for the benefit of allowing a user to operate the pump assembly in the absence of electricity. Furthermore, simple substitution of one known element (manual pump assembly) for another to obtain predictable results is one of ordinary skill in the art (MPEP 2143 B).
With regard to claim 8, the device of Arenson as modified by Lavitt and Johnson discloses the invention as disclosed in the rejection above. Lavitt further discloses the hose (30) further includes a first end attached to the pump assembly and a second end attached to the wand (Fig. 1).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arenson, Lavitt and Johnson as applied to claim 7 above, and further in view of Foster et al. (US 2008/0083784 A1).
With regard to claim 9, the device of Arenson as modified by Lavitt and Johnson discloses the invention as disclosed in the rejection above. Johnson further discloses that a siphon tube (50) having a first end region coupled to the chamber (40) and a second end region disposed within the reservoir (11) to fluidly connect the chamber (40) to the reservoir (11).		However, they do not disclose that a lower one-way valve located at the second end region to inhibit the liquid from traveling from the chamber into the reservoir.			Foster teaches a pump assembly (Fig. 1) comprising a siphon tube (34) having a first end region coupled to the chamber (102) and a second end region disposed within the reservoir (26) to fluidly connect the chamber (102) to the reservoir (26), a lower one-way valve (38) located at the second end region to inhibit the liquid from traveling from the chamber (102) into the reservoir (36 Para. [0035] lines 13-15).					\
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arenson and Lavitt as applied to claim 1 above, and further in view of Jones (US 3,202,131).
With regard to claim 10, the device of Arenson as modified by Lavitt discloses the invention as disclosed in the rejection above. However, they do not disclose the tank is secured to a base member to contact an underlying surface, the underlying surface having an outer surface with a coefficient of friction greater than a coefficient of friction of an outer surface of the tank.									
Jones teaches a tank (10) is secured to a base member (Fig. 4) to contact an underlying surface (15), the underlying surface (15) having an outer surface with a coefficient of friction greater than a coefficient of friction of an outer surface of the tank (Col. 1 lines 67-72).			It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the reservoir of Lavitt, by employing the underlying surface (15) as taught by Jones, for the benefit of resisting movement between the tank and the floor (Col. 1 lines 12-14).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Arenson and Lavitt as applied to claim 1 above, and further in view of Wang (US 2005/0258274 A1).
With regard to claim 11, the device of Arenson as modified by Lavitt discloses the invention as disclosed in the rejection above. However, they do not disclose one of the nozzles does not include any of the apertures.							
Wang teaches one of the nozzles (4e) does not include any of the apertures (Para. [0005]).												It would have been obvious to one of ordinary skill in the art before the effective filing .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 15/240,456 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the applications include similar claimed limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752